                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

Case No. EDCV 19-1369-MWF (KS)                                              Date: October 28, 2019
Title      Thyrone Ryan Stewart v. Borders et al




Present: The Honorable:       Karen L. Stevenson, United States Magistrate Judge


                 Gay Roberson                                               N/A
                 Deputy Clerk                                     Court Reporter / Recorder

        Attorneys Present for Plaintiffs:                  Attorneys Present for Defendants:
                     N/A                                                 N/A

Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE RE: DISMISSAL

        On July 25, 2019, Plaintiff, a California state prisoner who is proceeding pro se and in
forma pauperis, filed a civil rights complaint (“Complaint”). (Dkt. Nos. 1, 2.) On August 9,
2019, the Court dismissed the Complaint for failure to state a claim and directed Plaintiff to file a
First Amended Complaint. (Dkt. No. 6.) On September 6, 2019, Plaintiff filed a First Amended
Complaint (the “FAC”). (Dkt. No. 7.) On September 18, 2019, the Court dismissed the FAC with
leave to amend for failure to state a claim. (Dkt. No. 8.) The Court ordered Plaintiff to file, no
later than October 9, 2019, a Second Amended Complaint that corrected the defects identified by
the Court in its September 18, 2019 Order. (Id.) More than two weeks have now passed since
Plaintiff’s Second Amended Complaint was due, and Plaintiff has neither filed his Second
Amended Complaint nor communicated with the Court about his case since the Court’s September
18, 2019 Order was filed.

         Pursuant to Rule 41(b) of the Federal Rules of Civil Procedure, an action may be subject
to involuntary dismissal if a plaintiff “fails to prosecute or to comply with these rules or a court
order.” Accordingly, the Court could properly recommend dismissal of the action for Plaintiff’s
failure to timely comply with the Court’s September 18, 2019 Order.

         However, in the interests of justice, Plaintiff is ORDERED TO SHOW CAUSE on or
before November 18, 2019, why the Court should not recommend that this action be dismissed
for failure to prosecute. Plaintiff may discharge this Order by filing: (1) a request for an extension
of time to file a Second Amended Complaint and a declaration signed under penalty of perjury,
explaining why he failed to comply with the Court’s September 18, 2019 order; or (2) a Second


CV-90 (03/15)                           Civil Minutes – General                               Page 1 of 2
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

Case No. EDCV 19-1369-MWF (KS)                                          Date: October 28, 2019
Title      Thyrone Ryan Stewart v. Borders et al


Amended Complaint. Alternatively, if Plaintiff does not wish to pursue this action, he may file a
signed document entitled “Notice Of Voluntary Dismissal” pursuant to Rule 41(a)(1)(A).

       Plaintiff is advised that the failure to timely comply with this order may result in the
dismissal of this case pursuant to Fed. R. Civ. P. 41(b) and Local Rule 41-1.

        IT IS SO ORDERED.




                                                                                           :
                                                                Initials of Preparer      gr




CV-90 (03/15)                         Civil Minutes – General                          Page 2 of 2
